The Court.
The petition for hearing in Bank is denied. Conceding that the last question asked of the witness, Mrs. French, on direct examination, and the answer given thereto, were erroneous under the decision of this court in Estate of Carpenter, 94 Cal. 406, still, considering the cross-examination of the witness and *641all the other evidence in the case, we do not think the error of sufficient importance to warrant a reversal of the judgment. The same may be said of the witness McKisick, and, furthermore, his testimony was not of a character to prejudice appellant.